UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7527



THOMAS JAMES HARRELL,

                                              Plaintiff - Appellant,

          versus


GEORGE E. CURRIE; JAMES CHAPELL; CORRECTIONAL
OFFICER HARRIS; CORRECTIONAL OFFICER VINSON;
SERGEANT MCRAE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-597-5)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas James Harrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas   James   Harrell   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e) (2000).   We have reviewed the record and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. See Harrell v. Currie, No. CA-03-

597-5 (E.D.N.C. Sept. 17, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                   2